Citation Nr: 0937500	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  02-05 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include dermatitis.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include an adjustment disorder with 
mixed anxiety and depressed mood, posttraumatic stress 
disorder, and major depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to June 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic low back 
disorder, a chronic bilateral shoulder disorder, a chronic 
bilateral wrist disorder, a chronic bilateral hip disorder, a 
chronic skin disorder to include dermatitis, and a chronic 
acquired psychiatric disorder to include an adjustment 
disorder with mixed anxiety and depressed mood.  In February 
2003, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
October 2003, the Board granted service connection for 
chronic lumbar strain and remanded the issues of the 
Veteran's entitlement to service connection for a chronic 
bilateral shoulder disorder, a chronic bilateral wrist 
disorder, a chronic bilateral hip disorder, a chronic skin 
disorder, and a chronic acquired psychiatric disorder to the 
RO for additional action.  

In July 2005, the Board denied service connection for a 
chronic bilateral shoulder disorder, a chronic bilateral 
wrist disorder, and a chronic bilateral hip disorder and 
remanded the issues of the Veteran's entitlement to service 
connection for a chronic skin disorder and a chronic acquired 
psychiatric disorder to the RO for additional action.  

The Board observes that the Veteran now resides in the 
Republic of Panama.  Action should be taken to transfer the 
Veteran's claims files to the appropriate Regional Office.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its July 2005 Remand instructions, the Board directed 
that:

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic ... skin 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:  

***

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
skin disability had its onset during 
active service; is etiological 
related to the Veteran's inservice 
skin complaints; or otherwise 
originated during such service?  

Send the claims folders to the examiner 
or examiners for review. The examination 
report should specifically state that 
such a review was conducted. 

The report of a July 2008 dermatological examination for 
compensation purposes conducted for the VA by R. A., M.D., 
conveys that the Veteran was diagnosed with xerosis cutis.  
The doctor did not advance any findings as to the etiology of 
the Veteran's diagnosed skin disorder or its relationship, if 
any, to his inservice skin complaints.  While acknowledging 
that the RO attempted to comply with the Board's remand 
instructions, the Court has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

An August 2006 psychiatric evaluation from F. A., M.D., 
conveys that the Veteran was diagnosed with posttraumatic 
stress disorder (PTSD) and recurrent major depression.  Dr. 
A. based the Veteran's PTSD diagnosis upon a number of 
stressful events including his participation in Operation 
Just Cause which included combat against Panamanian forces on 
December 31, 1989.  The doctor commented that:

He feels that he should have been given 
the 30 [men] because on the 31st of 
December, they were contra attacked 
(sic).  He remembers he could smell the 
stench of the blood in the walls; there 
were pieces of bodies spread all over.  

The report of a June 2008 psychiatric examination for 
compensation purposes conducted for the VA by Dr. A. again 
diagnosed the Veteran with PTSD and recurrent major 
depression secondary to his combat experiences during 
Operation Just Cause.  

The Board observes that the Veteran's claimed inservice 
combat and related stressful experiences have not been 
forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) and the 
Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.  

2.  Then contact the Veteran and request 
that he submit a written statement as to 
his alleged combat experiences and/or 
inservice stressors.  The Veteran's 
written statement should then be 
submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification.  

3.  Then contact Reynaldo Arosemena, 
M.D., and request that he prepare an 
addendum to his July 2008 examination 
report which addresses the etiology of 
the Veteran's diagnosed skin disorder and 
its relationship, if any, to his 
inservice skin complaints and active 
service in general for incorporation into 
the record.  If Dr. Arosemena is not 
available to prepare the requested 
addendum, the Veteran should be schedule 
for a new dermatological evaluation which 
addresses the nature and etiology of his 
chronic skin disabilities.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic skin disorder to include 
dermatitis and a chronic acquired 
psychiatric disorder to include an 
adjustment disorder with mixed anxiety 
and depressed mood, PTSD, and major 
depression.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

